Citation Nr: 0321358	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In February 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran was 
treated for PTSD by Dr. Richard Emery, 535 
Saddle Drive, Helena, MT 59601 during the 
period from 1994 to September 1997.  In a 
December 2001 letter, Dr. Emery responded only 
that he did not have records pertaining to the 
veteran after May 1998.  However, we need 
records for the period from 1994 to September 
1997.  Make arrangements to obtain complete 
clinical records from Dr. Emery.  (The record 
already contains an October 2001 authorization 
form from the veteran - in Volume 5).  

2.  Make arrangements with the appropriate VA 
medical facilities for the veteran to be 
afforded the following examinations:  

(a) a VA ear, nose, and throat examination to 
determine the etiology of the veteran's 
claimed tinnitus.  Send the claims folder to 
the examiner for review.  Following 
examination of the veteran, the examiner 
should express an opinion as to whether the 
veteran has tinnitus and, if so, whether it is 
as likely as not (50 percent or greater 
likelihood) that it began during or is 
causally related to any incident of active 
service (from February 1975 to December 1976).  
The examiner's review of the claims file 
should include the service medical records and 
post-service medical records, which contain no 
notations of complaints or findings of 
tinnitus for decades after service separation.  
The examiner should also express an opinion as 
to whether the veteran's claimed tinnitus, if 
any, is as likely as not (50 percent or 
greater likelihood) related to medication 
prescribed to treat his service-connected 
PTSD.  The examiner's review of the claims 
file should include the May 2002 VA 
audiometric examination in which the examiner 
noted normal hearing acuity, but that the 
veteran was on several medications, at least 
one of which listed tinnitus as a side effect.  

(b) a VA pulmonary examination to determine 
the nature and etiology of any current 
pulmonary disability.  Send the claims folder 
to the examiner for review.  Following 
examination of the veteran, the examiner 
should express an opinion as to whether the 
veteran has a current pulmonary disability 
and, if so, whether it is as likely as not (50 
percent or greater likelihood) that it began 
during or is causally related to any incident 
of service (from February 1975 to December 
1976).  The examiner's review of the claims 
file should include the service medical 
records, which are negative for notations of 
exposure to toxic chemicals or a pulmonary 
disability and show normal lungs at service 
separation.  The review should also include 
the November 1999 letter from a VA physician 
indicating that the veteran had COPD and 
asthma which may have been aggravated by his 
exposure to inhaled chemicals and fumes in 
service.  If the veteran's pulmonary 
disability, if any, is attributable to his 
long smoking history, the examiner should so 
state in the examination report.  

(c) a VA dermatology examination to 
determine the nature and etiology of 
any current skin disorder.  Send the 
claims folder to the examiner for 
review.  Following examination of 
the veteran, the examiner should 
express an opinion as to whether the 
veteran has a chronic skin 
disability and, if so, whether it is 
as likely as not (50 percent or 
greater likelihood) that it began 
during or is causally related to any 
incident of service (from February 
1975 to December 1976).  The 
examiner's review of the claims file 
should include the service medical 
records and the post service medical 
records, including the November 1999 
letter from a VA physician 
indicating that the veteran had a 
skin condition, including chloracne, 
which could be related to his 
claimed exposure to fumes and 
chemicals in service.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





